Citation Nr: 0210611	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for generalized arthritis.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1974, and from October 1981 to July 1998.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Jackson, Mississippi Regional Office (RO) which, in pertinent 
part, granted service connection for hemorrhoids and assigned 
a noncompensable disability evaluation effective August 1, 
1998. 

Service connection was also granted for a benign essential 
tremor of the left hand with a noncompensable disability 
evaluation effective August 1, 1998.  Service connection was 
denied for generalized arthritis. 

At a March 2000 hearing on appeal, the veteran withdrew the 
issue of entitlement to a compensable evaluation for his 
service- connected essential tremor of the left hand. 

A July 2000 rating decision recharacterized the veteran's 
service-connected hemorrhoid disorder as post-operative 
residuals of a hemorrhoidectomy and increased the assigned 
disability evaluation to 10 percent effective August 1, 1998.  
The 10 percent disability evaluation has remained in effect.  
In a decision by the Board in March 2001, an increased 
evaluation for post-operative residuals of a hemorrhoidectomy 
was denied.

The March 2001 Board decision also noted that there has been 
a significant change in the law during the pendency of this 
appeal with the signed into law Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  It discussed at length the facets of VCAA and what 
it required, and that accordingly, a remand as to the 
remaining issue on appeal was required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  The RO undertook such development to include issuance 
of a SSOC and a rating action denying service connection for 
bilateral knee condition in August 2001, and returned the 
case to the Board.

In a decision in January 2002, the Board again remanded the 
case for acquisition of clinical records and a new VA 
orthopedic examination to determine whether the veteran had 
"generalized arthritis," in addition to the degenerative 
joint disease for which service connection is already in 
effect for his cervical and lumbar spines.  

The RO undertook the requested development, a SSOC was issued 
in May 2002, and the case was returned to the Board for 
further appellate review.  

Service connection is now in effect for: lumbosacral strain 
with L-5 spondylolysis; tinnitus; benign essential tremor of 
the right hand; chronic hemorrhoids, status post 
hemorrhoidectomy; degenerative disc disease of the cervical 
spine, C5-C7 with slight limitation of motion; anxiety 
reaction; tendinitis of the right shoulder; residuals of left 
wrist fracture; chronic obstructive pulmonary disease; 
sinusitis; allergic rhinitis; benign essential tremor of the 
left hand; and bilateral hearing loss.  The combined rating 
has been 50 percent since August 1998.


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not have generalized arthritis which is related to his period 
of service, or which was caused or aggravated by his service-
connected disabilities.



CONCLUSION OF LAW

Generalized arthritis was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2001)




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  On two occasions, the case has been 
remanded for additional procedural and substantive 
development which has been undertaken with considerable 
diligence by the RO.

A review of the record discloses that the veteran's service 
medical records from both periods of service have been 
requested and received by the RO, and to the extent that such 
records are available, the file appears to be intact.  
Additionally, in multiple rating decisions, SOC and SSOCs, 
the RO has informed the veteran of the evidence necessary to 
establish service connection for generalized arthritis.  This 
has been reiterated in correspondence with him as well.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran is 
presumed to have received these notifications.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, all reported clinical records are now in the 
file, and the veteran has been afforded extensive VA 
examinations to include detailed and directed opinions with 
regard to the issues at hand.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for generalized arthritis.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran and the 
changes articulated in the new legislation are less 
stringent.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).

II. Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of separation from 
service and if the veteran has served for 90 days or more 
during a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) (2001) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2001). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Factual Background

Extensive service medical records are in the file.  Service 
connection is already in effect, in pertinent part, for 
orthopedic disabilities characterized as lumbosacral strain 
with L-5 spondylolysis, degenerative disc disease of the 
cervical spine, C5-C7 with slight limitation of motion, 
tendinitis of the right shoulder and residuals of left wrist 
(a nondisplaced triquetreal) fracture.  Accordingly, other 
than as will be recited below in regard to diagnostic 
references, questions which involve those service records of 
lumbar and cervical spine, right shoulder and left wrist 
disabilities or injuries are resolved as far as service 
connection is concerned, and need not be further addressed 
herein.

This leaves service medical records relating to other areas 
of the body.  In this regard, a review of the extensive 
records in the files shows that in service, on various 
occasions, the veteran complained of symptoms in several 
other joints/orthopedic areas.  Specifically, clinical 
records show pain or motion limitations in the left upper 
extremity (including described as the forearm, humerus, 
olecranon, elbow, arm, hand or shoulder), right medial 
epicondyle or elbow, right hip, the right 2nd toe, left knee, 
right knee, and right foot.  Some of this occurred 
immediately after minor trauma and others materialized absent 
any trauma or other precursor.  In every instance, however, 
extensive X-rays taken in each of these areas at no time 
demonstrated arthritic involvement or osseous changes, and 
degenerative arthritis was not diagnosed. 

On the veteran's final separation examination in May 1998, 
the veteran checked that he had had arthritis, joint pain and 
other symptoms; specifically, however, complaints were not 
noted in any of the areas cited above except as already 
service connected [involving the lumbar and cervical back 
areas, right shoulder and left wrist].  The veteran reported 
that he had had leg cramps over the past several years but 
identified no current symptoms involving his other joints nor 
was there any evidence noted of generalized arthritis.  

On the veteran's application for compensation in 1998, he 
cited having degenerative arthritis but did not identify the 
specific joints involved.  He did note the history of 
specific low back and right shoulder problems.

On VA examination in January 1999, from an orthopedic 
standpoint, the veteran complained with regard to his 
lumbosacral and cervical back areas and right shoulder.  The 
examiner reported that other joints, specifically, left 
shoulder, wrist joints, small joints, hips, knees and ankles 
were without restriction of movement or other symptoms or 
clinical findings.

In the rating action in  September 1999, service connection 
was granted for residuals of fracture of the left wrist, 
residuals of lumbosacral strain (service-connected following 
his first period of service) which had been aggravated by 
inservice trauma (during his second period of service) and 
resulted in traumatic arthritis.  There was a specific 
notation that there was no evidence of other additional 
arthritis or degenerative disease confirmed by X-rays.  

There was discussion in the rating decision that while 
clinical records showed an annotation of degenerative disc 
disease of the cervical spine with slight pain and motion 
limitations, this was without X-ray confirmation of osseous 
changes.  Accordingly, service connection was denied for 
"degenerative arthritis."

In the Rating Action and SOC issued in September 1999, the RO 
noted that while service connection had been granted for 
traumatic degenerative changes of the lumbar spine, service 
medical records show no additional findings of arthritis or 
degenerative disease of any joint that was confirmed by X-ray 
findings.  

In the veteran's Substantive Appeal, a VA Form 9 filed in 
January 2000, the veteran argued that he had fractured his 
right knee and that it slipped from time to time; and that he 
had degenerative arthritis that involved his back from the 
neck down (and that a private doctor said he had spurs in the 
neck).  

At the personal hearing held in March 2002, the veteran 
testified on the issue of entitlement to service connection 
for degenerative arthritis.  He stated that he had had 
problems in service with his neck and his back, had gone to a 
chiropractor in the early 1990's, and X-rays had confirmed 
degenerative arthritis in both areas for which he recommended 
treatment.  Tr. at 12-13.  The veteran reported that he had 
problems with his knees, that they were painful and have 
fluid on them which had to be drained.  Tr. at 19-21.  

On VA examination in May 2002, the examiner noted the 
veteran's neck and low back symptoms and X-rays were taken 
which confirmed diagnoses of severe degenerative disk disease 
from C5 to C7 and mild degenerative disk disease from L1 to L 
5.  The examiner opined that these were a result of injuries 
to his neck and back in service.

In the rating actions by the RO in July and September 2000, 
service connection for the cervical spine was granted.  
Degenerative disk disease of both lumbosacral and cervical 
areas were added to the rating action as related to those 
specific areas only.  Service connection was denied for 
"degenerative arthritis" and a bilateral knee condition.

On VA examination specifically undertaken to evaluate the 
veteran's knees in May 2001, the veteran's history of 
complaints was recorded.  It was felt that he might have had 
some sort of meniscal injury at some point, but X-rays were 
entirely negative for arthritic change in either knee.  The 
examiner was unable to conclude that any knee residuals were 
the result of service.

In a decision in August 2001, the RO denied service 
connection for generalized arthritis.  

Additional VA evaluations were undertaken as a result of the 
Board's 2001 remand action.  Reports of VA examinations in 
February and April 2002 are in the file.  On the earlier 
evaluation, cervical and lumbosacral arthritis findings were 
noted, but there were no specific findings relating to other 
joints.  A request was made for clarification.  On the latter 
occasion, the examiner noted the history of symptoms in 
various joints but other than subjective complaints of 
intermittent pain in the veteran's hands and knees, there 
were no positive clinical findings.  X-rays of all other 
joints were negative for degenerative changes.  The examiner 
specifically stated that arthritic changes in the cervical 
and lumbosacral areas were due to trauma; and that there was 
no evidence to support the diagnosis of "generalized 
arthritis."


IV. Analysis

In addition to the numerous disabilities for which service 
connection has already been granted, including osseous 
changes as a result of trauma in the cervical and lumbosacral 
spines, the veteran claims service connection for 
"generalized arthritis" of a degenerative nature involving 
other joints.  In this regard, he has cited problems in 
various joints over the years.

A basic adjudicative premise is that in order for service 
connection to be granted for any claimed disability, there 
must be a disability currently in existence.  See, i.e., 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 
(1997).  

In this case, the veteran's service records do show that he 
complained of various joint aches and pains over the years.  
Some of this was due to trauma, and some was not.  However, 
at no time was there definitive clinical evidence to include 
X-rays of osseous changes in any of these joints (other than 
his neck and low back).  

The veteran argues that since a diagnosis was rendered on one 
or more occasions in service of "degenerative disc disease" 
or degenerative arthritis or "DJD", that this must be 
interpreted to confirm or reflect a generalized arthritic 
process, and accordingly, service connection should be made 
"blanket" for all joints, not just the neck and low back.  
The Board does not share this view, however, in large part 
because of the fact that there is no factual evidence of 
degenerative changes elsewhere, on a generalized (or even 
very specific) basis.  

In point of fact, the use of "DJD" as a diagnosis regarding 
cervical and lumbosacral areas in this case is clearly more 
descriptive than diagnostic and in actual fact, the 
degenerative changes identified in both his neck and lower 
back are attributed to trauma.  This is emphasized by the 
fact that the osseous changes are quite clearly delimited to 
the specific areas thereof and in no way shown to be 
reflective of some sort of systemic process impacting his 
entire body and all joints.  Collaterally, there simply has 
not been evidence to show that the veteran has generalized 
arthritis of any other joint.  

And while numerous examinations have established this point, 
the Board notes that the most recent opinion even more 
definitely weighs against the claim.  On a recent VA 
examination, the examiner suggested that some symptoms in one 
of the veteran's knees might be due to meniscal trauma, but 
again found no definitive relationship; more important for 
the current claim is that regardless of current symptoms, 
there is no basis for finding that there is generalized 
arthritis including in the knees.  And there is no similar 
finding for any other joint.  

In any event, a speculative relationship is not enough to 
support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  
[Although the foregoing cases involved assessing the matter 
of whether medical opinions rendered claims "well-grounded" 
(a legal principle which was eliminated by the VCAA) the 
principles discussed in such cases are nevertheless 
applicable when weighing evidence and deciding a claim on the 
merits].

The Board has noted that when the veteran testified in 
support of his claim during a hearing held before a hearing 
officer at the RO, he stated that he had knee problems in 
service.  That is borne out by the evidence cited above.  
That is not the question.  The issue is whether he has 
generalized arthritis, including but not limited to, located 
in the knees.  And in that regard, he is the only one of 
record to express such an opinion.  The veteran is not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows that there is an absence 
of generalized arthritis; and that generalized arthritis, if 
any, was not present in or until many years after service, is 
not related to his period of service, and was not caused or 
aggravated by his service-connected disabilities.  There is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.
The appeal is denied.


ORDER

Entitlement to service connection for generalized arthritis 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

